Citation Nr: 1446146	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred by the Veteran related to treatment at Vitreo Retinal Associates, P.C., on October 29, 2010, and on November 29, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from June 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision of the Battle Creek VAMC, which denied the claim for payment of unauthorized medical expenses incurred by the Veteran related to treatment at Vitreo Retinal Associates, PC.

In May 2014, the Veteran testified at a hearing, at the RO, before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript of that hearing is attached to Veterans Appeals Control and Locator System (VACOLS) and has been reviewed.  The Veteran testified he was seeking payment of expenses incurred at Vitreo Retinal Associates, PC on October 29, 2010 and on November 29, 2010, and also, of record is a medical bill confirming such expenses.  Thus, the Board finds that the issue on appeal encompasses both treatment dates - October 29, 2010 and November 29, 2010.  The issue is therefore as set forth on the first page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims payment of or reimbursement of medical expenses incurred as a result of private surgical treatment at Vitreo Retinal Associates, PC, on October 29, 2010 and on November 29, 2010.  In support of his claim are private treatment records which confirm that on October 29, 2010, the Veteran suffered an acute flap retinal tear and underwent emergency laser surgery by Dr. Glazer (of Vitreo-Retinal Associates, P.C., to prevent a retinal detachment that day.  Thereafter, he developed a new retinal tear with increasing fluid and underwent additional laser augmentation on November 29, 2010, by Dr. Glazer.  Of record is a medical bill issued by Vitreo Retinal Associates, PC, which shows that the amount due from the Veteran was $4,422.00, which is the total amount for the expenses incurred as a result of the October 29, 2010, treatment and the November 29, 2010, treatment.  

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  

When, as here, a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Here, because the Veteran has no service-connected disabilities, the emergency treatment on October 29, 2010, and on November 29, 2010, was for a disability not service-connected, and his claim must be analyzed pursuant to the Veterans Millennium Health Care and Benefits Act.  Pursuant to 38 C.F.R. §§ 17.1002 and 38 U.S.C.A. § 1725, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available for Veterans without insurance if certain criteria are all met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991). 

Review of the record shows a VA treatment record dated February 17, 2012, in which there is a notation of "3 temporal retinal tears OS with laser repair with VRA/Dr. Glazer, 10/10, 11/10, 3/11 (VA used fee basis for these appointments despite the fact that patient had never seen us or A2 before Dr. Glazer)".  It is unclear as to the significance of this notation, as this sentence suggests that the Veteran's claims for payment or reimbursement for medical treatment on October 29, 2010, and on November 29, 2010, have already been paid by VA.  There are VA treatment records dated from 2002 through 2013 that were uploaded to the Virtual VA eFolder in February 2013, however, review of these records does not provide any additional insight as to whether the fee basis process was utilized by VA in October and/or November 2010.  These records appear to be in chronological order and the Board notes that there are no entries between the dates of August 20, 2010, and February 25, 2011.  Thus, the Board finds that a remand is required to obtain any additional pertinent VA records that may clarify the significance, if any, of the notation in the February 2012 VA treatment record, and to clarify whether the medical bills from October 29, 2010, and November 29, 2010, have already been paid.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA documents and records that might pertain to the fee basis status of the October 29, 2010, and November 29, 2010, non-VA facility treatment, to include whether those fees were, in fact, paid.  If no such additional documents and/or records are available, this should be stated in a memorandum, which should then be associated with the Veteran's claims file.

2.  Thereafter, the RO should review the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

